Title: To Benjamin Franklin from the Vicomtesse de Flavigny, 23 April 1778
From: Flavigny, Sophie-Elisabeth Huguenin Dumatin, vicomtesse de
To: Franklin, Benjamin


Au chateau de chambri pres laon en laonoisle 23 avrille [1778]
Le desir d’avoir de vos nouvelles Monsieur et de n’estre pas tout a fait oublié de vous aurait empeché euridice de garder plus longtems le silence même sens la raison qui le lui fait rompre aujourdhui.
Mr. et Md. de fleuri pere et mere d’un officier qui est passé il y a deja du tems au service des provinces unis sonts dans la plus grande inquietude de leurs fils dont ils n’ont aucunes nouvelles. Ce sont des Gens tres respectables ils n’ont que ce fils qui est un excellent sujet il s’apelle également fleuri. Il etait sous aide Májor dans le regiment de Rouergue il eut envie de passer chez vous Monsieur dans l’esperance de faire son chemin plustost il fut recommandé par Mr. le Maréchal de Broglie et obtint de passer comme capitaine du Génie. Depuis un an ses parants n’en onts aucune nouvelles. Si vous en avés je vous aurais la plus grande obligation de vouloir bien m’en donner et m’indiquer les moiens que ses parants peuvents emploier pour en avoir directement de lui. Si vous n’avez ni nouvelles ni connaissance de cet officier j’espere que vous voudrez bien faire ecrire en amerique pour en avoir. Vous estes pere ainsi vous partagerez comme je le fais les inquietudes de ces dignes parans et me mettré a même de les en tirer si il est possible.
Mon malade qui va infiniment mieu vous presante son respect. Il conte faire sa cour a Md. de chaumont au mois de juin. Il sera plus heureux que moi qui ne vous vairai qu’en novembre. Ho combien la pauvre euridice aura d’infidellité a pardonner! Elle fera bien je crois d’ariver avec ample provision d’indulgence: celle la sera plus necessaire que toutes celles du pape. J’ai l’honneur d’estre Monsieur votre tres humble servant
DE FLAVIGNY
  
Mils choses a Mr francklin fils c’est a presan que le printan ramêne le beau temps.
 
Endorsed: Made Flavigny
